


Exhibit 10.13

WATTS WATER TECHNOLOGIES, INC.

 

AMENDED AND RESTATED

2004 STOCK INCENTIVE PLAN

 

SECTION 1.  GENERAL PURPOSE OF THE PLAN; DEFINITIONS

 

The name of the plan is the Watts Water Technologies, Inc. 2004 Stock Incentive
Plan (the “Plan”).  The purpose of the Plan is to encourage and enable the
officers, employees, Non-Employee Directors and other key persons (including
consultants and prospective employees) of Watts Water Technologies, Inc. (the
“Company”) and its Subsidiaries upon whose judgment, initiative and efforts the
Company largely depends for the successful conduct of its business to acquire a
proprietary interest in the Company.  It is anticipated that providing such
persons with a direct stake in the Company’s welfare will assure a closer
identification of their interests with those of the Company, thereby stimulating
their efforts on the Company’s behalf and strengthening their desire to remain
with the Company.

 

The following terms shall be defined as set forth below:

 

“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 

“Administrator” is defined in Section 2(a).

 

“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Deferred Stock Awards, Restricted Stock
Awards, Unrestricted Stock Awards and Dividend Equivalent Rights.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

“Committee” means the Committee of the Board referred to in Section 2.

 

“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.

 

“Deferred Stock Award” means Awards granted pursuant to Section 8.

 

“Dividend Equivalent Right” means Awards granted pursuant to Section 11.

 

“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 17.

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ National System
or a national securities exchange, the determination shall be made by reference
to market quotations.  If there are no market quotations for such date, the
determination shall be made by reference to the last date preceding such date
for which there are market quotations.

 

“409A Award” is an Award that constitutes a deferral of compensation as provided
in Treasury Regulation Section 1.409A-1(b)(1), including, but not limited to,
(a) any Nonqualified Stock Option or Stock Appreciation Right that permits the
deferral of compensation other than the deferral of recognition of income until
the exercise of the Award; or (b) any other Award that either (i) provides by
its terms for settlement of all or any portion of the Award on one or more dates
following the Short-Term Deferral Period (as defined below), or (ii) permits or
requires the grantee to elect one or more dates on which the Award will be
settled.

 

“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.

 

“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.

 

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

 

“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.

 

“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations, as the Administrator may select, over which the
attainment of one or more performance criteria will be measured for the purpose
of determining a grantee’s right to and the payment of a Restricted Stock Award
or Deferred Stock Award.

 

“Restricted Stock Award” means Awards granted pursuant to Section 7.

 

“Short-Term Deferral Period” means, subject to any applicable Treasury
Regulations promulgated pursuant to Section 409A of the Code or other applicable
guidance, the period ending on the later of (i) the date that is two and
one-half months from the end of the Company’s fiscal year in which the
applicable portion of the Award is no longer subject to a Substantial Risk of
Forfeiture, or (ii) the date that is two and one-half months from the end of the
grantee’s taxable year in which the applicable portion of the Award is no longer
subject to a Substantial Risk of Forfeiture.

 

“Specified Employee” has the meaning set forth in Treasury Regulation
Section 1.409A-1(i).

 

2

--------------------------------------------------------------------------------


 

“Stock” means the Class A Common Stock, par value $.10 per share, of the
Company, subject to adjustments pursuant to Section 3.

 

“Stock Appreciation Right” means any Award granted pursuant to Section 6.

 

“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has a controlling interest, either directly or indirectly.

 

“Substantial Risk of Forfeiture,” shall have the meaning set forth in any
applicable Treasury Regulations promulgated pursuant to Section 409A of the Code
or other applicable guidance.

 

“Unrestricted Stock Award” means any Award granted pursuant to Section 9.

 

SECTION 2.  ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

 

(a)           Committee.  The Plan shall be administered by either the Board or
a committee of not less than two Non-Employee Directors (in either case, the
“Administrator”).

 

(b)           Powers of Administrator.  The Administrator shall have the power
and authority to grant Awards consistent with the terms of the Plan, including
the power and authority:

 

(i)            to select the individuals to whom Awards may from time to time be
granted;

 

(ii)           to determine the time or times of grant, and the extent, if any,
of Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation
Rights, Restricted Stock Awards, Deferred Stock Awards, Unrestricted Stock
Awards and Dividend Equivalent Rights, or any combination of the foregoing,
granted to any one or more grantees;

 

(iii)          to determine the number of shares of Stock to be covered by any
Award;

 

(iv)          to determine and modify from time to time the terms and
conditions, including restrictions, of any Award, not inconsistent with the
terms of the Plan or the requirements of Section 409A of the Code, which
modified terms and conditions may differ among individual Awards and grantees,
and to approve the form of written instruments evidencing the Awards (each a
“Grant Instrument”);

 

(v)           to accelerate at any time the exercisability or vesting of all or
any portion of any Award;

 

(vi)          subject to the provisions of Section 5(a)(ii), to extend at any
time the period in which Stock Options may be exercised;

 

(vii)         to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Stock and other amounts payable
with respect to an

 

3

--------------------------------------------------------------------------------


 

Award shall be deferred either automatically or at the election of the grantee
and whether and to what extent the Company shall pay or credit amounts
constituting interest (at rates determined by the Administrator) or dividends or
deemed dividends on such deferrals; and

 

(viii)        at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan and for its own acts and proceedings as
it shall deem advisable; to interpret the terms and provisions of the Plan and
any Award or Grant Instrument; to make all determinations it deems advisable for
the administration of the Plan; to decide all disputes arising in connection
with the Plan; and to otherwise supervise the administration of the Plan.

 

All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.

 

(c)           Delegation of Authority to Grant Awards.  The Administrator, in
its discretion, may delegate to the Chief Executive Officer of the Company all
or part of the Administrator’s authority and duties with respect to the granting
of Awards at Fair Market Value, to individuals who are not subject to the
reporting and other provisions of Section 16 of the Exchange Act or “covered
employees” within the meaning of Section 162(m) of the Code.  Any such
delegation by the Administrator shall include a limitation as to the amount of
Awards that may be granted during the period of the delegation and shall contain
guidelines as to the determination of the exercise price of any Stock Option or
Stock Appreciation Right, the conversion ratio or price of other Awards and the
vesting criteria.  The Administrator may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Administrator’s delegate or delegates that were consistent with the terms of
the Plan.

 

(d)           Indemnification.  Neither the Board nor the Committee, nor any
member of either or any delegatee thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan, and the members of the Board and the Committee (and
any delegatee thereof) shall be entitled in all cases to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, reasonable attorneys’ fees) arising or resulting
therefrom to the fullest extent permitted by law and/or under any directors’ and
officers’ liability insurance coverage which may be in effect from time to time.

 

SECTION 3.  STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

 

(a)           Stock Issuable.  The maximum number of shares of Stock reserved
and available for issuance under the Plan shall be 3,000,000 shares, subject to
adjustment as provided in Section 3(b); provided that not more than 2,000,000
shares shall be issued in the form of Unrestricted Stock Awards, Restricted
Stock Awards or Deferred Stock Awards (excluding for purposes of such 2,000,000
share limitation, the shares of Stock underlying any Awards granted in lieu of
cash compensation or fees).  For purposes of these limitations, the shares of
Stock underlying any Awards (including any awards granted pursuant to the Watts
Industries, Inc. 1996 Stock Option Plan) which are forfeited, canceled, held
back upon exercise of an Option or settlement of an Award to cover the exercise
price or tax withholding, reacquired by the Company prior to vesting, satisfied
without the issuance of Stock or otherwise terminated (other

 

4

--------------------------------------------------------------------------------


 

than by exercise) shall be added back to the shares of Stock available for
issuance under the Plan.  Subject to such overall limitations, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 300,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period.  The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company and held in its treasury.

 

(b)           Changes in Stock.  Subject to Section 3(c) hereof, if, as a result
of any reorganization, recapitalization, reclassification, stock dividend, stock
split, reverse stock split or other similar change in the Company’s capital
stock, the outstanding shares of Stock are increased or decreased or are
exchanged for a different number or kind of shares or other securities of the
Company, or additional shares or new or different shares or other securities of
the Company or other non-cash assets are distributed with respect to such shares
of Stock or other securities, or, if, as a result of any merger or
consolidation, sale of all or substantially all of the assets of the Company,
the outstanding shares of Stock are converted into or exchanged for a different
number or kind of securities of the Company or any successor entity (or a parent
or subsidiary thereof), the Administrator shall make an appropriate or
proportionate adjustment in (i) the maximum number of shares reserved for
issuance under the Plan, including the maximum number of shares that may be
issued in the form of Unrestricted Stock Awards, Restricted Stock Awards or
Deferred Stock Awards, (ii) the number of Stock Options or Stock Appreciation
Rights that can be granted to any one individual grantee and the maximum number
of shares that may be granted under a Performance-based Award, (iii) the number
and kind of shares or other securities subject to any then outstanding Awards
under the Plan, (iv) the repurchase price per share subject to each outstanding
Restricted Stock Award, and (v) the price for each share subject to any then
outstanding Stock Options and Stock Appreciation Rights under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options and Stock Appreciation Rights) as to which such
Stock Options and Stock Appreciation Rights remain exercisable.  The adjustment
by the Administrator shall be final, binding and conclusive.  No fractional
shares of Stock shall be issued under the Plan resulting from any such
adjustment, but the Administrator in its discretion may make a cash payment in
lieu of fractional shares.

 

The Administrator may also adjust the number of shares subject to outstanding
Awards and the exercise price and the terms of outstanding Awards to take into
consideration material changes in accounting practices or principles,
extraordinary dividends, acquisitions or dispositions of stock or property or
any other event if it is determined by the Administrator that such adjustment is
appropriate to avoid distortion in the operation of the Plan, provided that no
such adjustment shall be made in the case of an Incentive Stock Option, without
the consent of the grantee, if it would constitute a modification, extension or
renewal of the Option within the meaning of Section 424(h) of the Code.

 

(c)           Mergers and Other Transactions.  In the case of and subject to the
consummation of (i) the dissolution or liquidation of the Company, (ii) the sale
of all or substantially all of the assets of the Company on a consolidated basis
to an unrelated person or entity, (iii) a merger, reorganization or
consolidation in which the outstanding shares of Stock are converted into or
exchanged for a different kind of securities of the successor entity and the
holders of the

 

5

--------------------------------------------------------------------------------


 

Company’s outstanding voting power immediately prior to such transaction do not
own a majority of the outstanding voting power of the successor entity
immediately upon completion of such transaction, or (iv) the sale of all of the
Stock of the Company to an unrelated person or entity (in each case, a “Sale
Event”), all Options and Stock Appreciation Rights that are not exercisable
immediately prior to the effective time of the Sale Event shall become fully
exercisable as of the effective time of the Sale Event and all other Awards
shall become fully vested and nonforfeitable as of the effective time of the
Sale Event, except as the Administrator may otherwise specify with respect to
particular Awards.  Upon the effective time of the Sale Event, the Plan and all
outstanding Awards granted hereunder shall terminate, unless provision is made
in connection with the Sale Event in the sole discretion of the parties thereto
for the assumption or continuation of Awards theretofore granted by the
successor entity, or the substitution of such Awards with new Awards of the
successor entity or parent thereof, with appropriate adjustment as to the number
and kind of shares and, if appropriate, the per share exercise prices, as such
parties shall agree (after taking into account any acceleration hereunder).  In
the event of such termination, each grantee shall be permitted, within a
specified period of time prior to the consummation of the Sale Event as
determined by the Administrator, to exercise all outstanding Options and Stock
Appreciation Rights held by such grantee, including those that will become
exercisable upon the consummation of the Sale Event; provided, however, that the
exercise of Options and Stock Appreciation Rights not exercisable prior to the
Sale Event shall be subject to the consummation of the Sale Event.

 

Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Sale Event pursuant to which holders of the Stock of the Company will receive
upon consummation thereof a cash payment for each share surrendered in the Sale
Event, the Company shall have the right, but not the obligation, to make or
provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Administrator
of the consideration payable per share of Stock pursuant to the Sale Event (the
“Sale Price”) times the number of shares of Stock subject to outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights.

 

(d)           Substitute Awards.  The Administrator may grant Awards under the
Plan in substitution for stock and stock based awards held by employees,
directors or other key persons of another corporation in connection with the
merger or consolidation of the employing corporation with the Company or a
Subsidiary or the acquisition by the Company or a Subsidiary of property or
stock of the employing corporation.  The Administrator may direct that the
substitute awards be granted on such terms and conditions as the Administrator
considers appropriate in the circumstances.  Any substitute Awards granted under
the Plan shall not count against the share limitation set forth in Section 3(a).

 

SECTION 4.  ELIGIBILITY

 

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the

 

6

--------------------------------------------------------------------------------


 

Company and its Subsidiaries as are selected from time to time by the
Administrator in its sole discretion.

 

SECTION 5.  STOCK OPTIONS

 

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.

 

Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options.  Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code.  To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.

 

(a)           Stock Options.  Stock Options granted pursuant to this
Section 5(a) shall be subject to the following terms and conditions and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable.  If the Administrator so
determines, Stock Options may be granted in lieu of cash compensation at the
optionee’s election, subject to such terms and conditions as the Administrator
may establish.

 

(i)            Exercise Price.  The exercise price per share for the Stock
covered by a Stock Option granted pursuant to this Section 5(a) shall be
determined by the Administrator at the time of grant but shall not be less than
50 percent of the Fair Market Value on the date of grant for Non-Qualified Stock
Options and 100 percent of the Fair Market Value on the date of grant for
Incentive Stock Options (other than options granted in lieu of cash
compensation).  If an employee owns or is deemed to own (by reason of the
attribution rules of Section 424(d) of the Code) more than 10 percent of the
combined voting power of all classes of stock of the Company or any parent or
subsidiary corporation and an Incentive Stock Option is granted to such
employee, the option price of such Incentive Stock Option shall be not less than
110 percent of the Fair Market Value on the grant date.

 

(ii)           Option Term.  The term of each Stock Option shall be fixed by the
Administrator, but no Stock Option shall be exercisable more than 10 years after
the date the Stock Option is granted.  If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than 10
percent of the combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation and an Incentive Stock Option is granted to
such employee, the term of such Stock Option shall be no more than five years
from the date of grant.

 

(iii)          Exercisability; Rights of a Stockholder.  Stock Options shall
become exercisable at such time or times, whether or not in installments, as
shall be determined by the Administrator at or after the grant date.  The
Administrator may at any time accelerate the exercisability of all or any
portion of any Stock Option.  An optionee shall have the rights of a stockholder
only as to shares acquired upon the exercise of a Stock Option and not as to
unexercised Stock Options.

 

7

--------------------------------------------------------------------------------


 

(iv)          Method of Exercise.  Stock Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of shares to be purchased.  Payment of the purchase price may be made by one or
more of the following methods to the extent provided in the Option Award
agreement:

 

(A)          In cash, by certified or bank check or other instrument acceptable
to the Administrator;

 

(B)           Through the delivery (or attestation to the ownership) of shares
of Stock that have been purchased by the optionee on the open market or that
have been beneficially owned by the optionee for at least six months and are not
then subject to restrictions under any Company plan.  Such surrendered shares
shall be valued at Fair Market Value on the exercise date; or

 

(C)           By the optionee delivering to the Company a properly executed
exercise notice together with irrevocable instructions to a broker to promptly
deliver to the Company cash or a check payable and acceptable to the Company for
the purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure.

 

Payment instruments will be received subject to collection.  The delivery of
certificates representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in his stead in accordance with the provisions of the Stock
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Option Award agreement or
applicable provisions of laws.  In the event an optionee chooses to pay the
purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the optionee upon the
exercise of the Stock Option shall be net of the number of shares attested to.

 

(v)           Annual Limit on Incentive Stock Options.  To the extent required
for “incentive stock option” treatment under Section 422 of the Code, the
aggregate Fair Market Value (determined as of the time of grant) of the shares
of Stock with respect to which Incentive Stock Options granted under this Plan
and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed $100,000.  To the extent that any Stock Option exceeds this
limit, it shall constitute a Non-Qualified Stock Option.

 

(b)           Non-transferability of Options.  No Stock Option shall be
transferable by the optionee otherwise than by will or by the laws of descent
and distribution and all Stock Options shall be exercisable, during the
optionee’s lifetime, only by the optionee, or by the optionee’s legal
representative or guardian in the event of the optionee’s incapacity. 
Notwithstanding the foregoing, the Administrator, in its sole discretion, may
provide in the Award agreement regarding a given Option that the optionee may
transfer his Non-Qualified Stock Options to members of his immediate family, to
trusts for the benefit of such family members, or to

 

8

--------------------------------------------------------------------------------


 

partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Option.

 

SECTION 6.  STOCK APPRECIATION RIGHTS

 

(a)           Nature of Stock Appreciation Rights.  A Stock Appreciation Right
is an Award entitling the recipient to receive an amount in cash or shares of
Stock or a combination thereof having a value equal to the excess of the Fair
Market Value of the Stock on the date of exercise over the exercise price of the
Stock Appreciation Right, which price shall not be less than 50 percent of the
Fair Market Value of the Stock on the date of grant (or more than the option
exercise price per share, if the Stock Appreciation Right was granted in tandem
with a Stock Option) multiplied by the number of shares of Stock with respect to
which the Stock Appreciation Right shall have been exercised, with the
Administrator having the right to determine the form of payment.

 

(b)           Grant and Exercise of Stock Appreciation Rights.  Stock
Appreciation Rights may be granted by the Administrator in tandem with, or
independently of, any Stock Option granted pursuant to Section 5 of the Plan. 
In the case of a Stock Appreciation Right granted in tandem with a Non-Qualified
Stock Option, such Stock Appreciation Right may be granted either at or after
the time of the grant of such Option.  In the case of a Stock Appreciation Right
granted in tandem with an Incentive Stock Option, such Stock Appreciation Right
may be granted only at the time of the grant of the Option.

 

A Stock Appreciation Right or applicable portion thereof granted in tandem with
a Stock Option shall terminate and no longer be exercisable upon the termination
or exercise of the related Option.

 

(c)           Terms and Conditions of Stock Appreciation Rights.  Stock
Appreciation Rights shall be subject to such terms and conditions as shall be
determined from time to time by the Administrator, subject to the following:

 

(i)            Stock Appreciation Rights granted in tandem with Options shall be
exercisable at such time or times and to the extent that the related Stock
Options shall be exercisable.

 

(ii)           Upon exercise of a Stock Appreciation Right, the applicable
portion of any related Option shall be surrendered.

 

(iii)          All Stock Appreciation Rights shall be exercisable during the
grantee’s lifetime only by the grantee or the grantee’s legal representative.

 

SECTION 7.  RESTRICTED STOCK AWARDS

 

(a)           Nature of Restricted Stock Awards.  A Restricted Stock Award is an
Award entitling the recipient to acquire, at such purchase price as determined
by the Administrator,

 

9

--------------------------------------------------------------------------------


 

shares of Stock subject to such restrictions and conditions as the Administrator
may determine at the time of grant (“Restricted Stock”).  Conditions may be
based on continuing employment (or other service relationship) and/or
achievement of pre-established performance goals and objectives.  The grant of a
Restricted Stock Award is contingent on the grantee executing the Restricted
Stock Award agreement.  The terms and conditions of each such agreement shall be
determined by the Administrator, and such terms and conditions may differ among
individual Awards and grantees.

 

(b)           Rights as a Stockholder.  Upon execution of a Grant Instrument
setting forth the Restricted Stock Award and payment of any applicable purchase
price, a grantee shall have the rights of a stockholder with respect to the
voting of the Restricted Stock, subject to such conditions contained in the
Grant Instrument evidencing the Restricted Stock Award.  Unless the
Administrator shall otherwise determine, certificates evidencing the Restricted
Stock shall remain in the possession of the Company until such Restricted Stock
is vested as provided in Section 7(d) below, and the grantee shall be required,
as a condition of the grant, to deliver to the Company a stock power endorsed in
blank.

 

(c)           Restrictions.  Restricted Stock may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of except as
specifically provided herein or in the Restricted Stock Award agreement.  If a
grantee’s employment (or other service relationship) with the Company and its
Subsidiaries terminates for any reason, the Company shall have the right to
repurchase Restricted Stock that has not vested at the time of termination at
its original purchase price, from the grantee or the grantee’s legal
representative.

 

(d)           Vesting of Restricted Stock.  The Administrator at the time of
grant shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions on which the
non-transferability of the Restricted Stock and the Company’s right of
repurchase or forfeiture shall lapse.  Notwithstanding the foregoing, in the
event that any such Restricted Stock shall have a performance based goal, the
restriction period with respect to such shares shall not be less than one year
and in the event that any such Restricted Stock shall have a time based
restriction, the restriction period with respect to such shares shall not be
less than three years.  Subsequent to such date or dates and/or the attainment
of such pre-established performance goals, objectives and other conditions, the
shares on which all restrictions have lapsed shall no longer be Restricted Stock
and shall be deemed “vested.”  Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 14 below, in
writing after the Award agreement is issued, a grantee’s rights in any shares of
Restricted Stock that have not vested shall automatically terminate upon the
grantee’s termination of employment (or other service relationship) with the
Company and its Subsidiaries and such shares shall be subject to the Company’s
right of repurchase as provided in Section 7(c) above.

 

SECTION 8.  DEFERRED STOCK AWARDS

 

(a)           Nature of Deferred Stock Awards.   A Deferred Stock Award is an
Award of phantom stock units to a grantee, subject to restrictions and
conditions as the Administrator may determine at the time of grant.  Conditions
may be based on continuing employment (or other

 

10

--------------------------------------------------------------------------------


 

service relationship) and/or achievement of pre-established performance goals
and objectives.  The grant of a Deferred Stock Award is contingent on the
grantee executing the Deferred Stock Award agreement.  The terms and conditions
of each such agreement shall be determined by the Administrator, and such terms
and conditions may differ among individual Awards and grantees. Notwithstanding
the foregoing, in the event that the vesting of any such Deferred Stock Award is
subject to attainment of a performance based goal, the vesting period with
respect to such award shall not be less than one year and in the event that the
vesting of any such Deferred Stock Award shall be time-based, the vesting period
with respect to such award shall not be less than three years.  At the end of
the deferral period, the Deferred Stock Award, to the extent vested, shall be
paid to the grantee in the form of shares of Stock.

 

(b)           Election to Receive Deferred Stock Awards in Lieu of
Compensation.  The Administrator may, in its sole discretion, permit a grantee
to elect to receive a portion of the cash compensation or Restricted Stock Award
otherwise due to such grantee in the form of a Deferred Stock Award.  Any such
election shall be made in writing and shall be delivered to the Company no later
than the date specified by the Administrator and in accordance with rules and
procedures established by the Administrator.  The Administrator shall have the
sole right to determine whether and under what circumstances to permit such
elections and to impose such limitations and other terms and conditions thereon
as the Administrator deems appropriate.

 

(c)           Rights as a Stockholder.  During the deferral period, a grantee
shall have no rights as a stockholder; provided, however, that the grantee may
be credited with Dividend Equivalent Rights with respect to the phantom stock
units underlying his Deferred Stock Award, subject to such terms and conditions
as the Administrator may determine.

 

(d)           Restrictions.  A Deferred Stock Award may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of during the deferral
period.

 

(e)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 14 below, in
writing after the Award agreement is issued, a grantee’s right in all Deferred
Stock Awards that have not vested shall automatically terminate upon the
grantee’s termination of employment (or cessation of service relationship) with
the Company and its Subsidiaries for any reason.

 

SECTION 9.  UNRESTRICTED STOCK AWARDS

 

Grant or Sale of Unrestricted Stock.  The Administrator may, in its sole
discretion, grant (or sell at par value or such higher purchase price determined
by the Administrator) an Unrestricted Stock Award to any grantee pursuant to
which such grantee may receive shares of Stock free of any restrictions
(“Unrestricted Stock”) under the Plan.  Unrestricted Stock Awards may be granted
in respect of past services or other valid consideration, or in lieu of cash
compensation due to such grantee.

 

11

--------------------------------------------------------------------------------

 

SECTION 10.  PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

 

Notwithstanding anything to the contrary contained herein, if any Restricted
Stock Award or Deferred Stock Award granted to a Covered Employee is intended to
qualify as “Performance-based Compensation” under Section 162(m) of the Code (a
“Performance-based Award”), such Award shall comply with the provisions set
forth below:

 

(a)           Performance Criteria.  The performance criteria used in
performance goals governing Performance-based Awards granted to Covered
Employees may include any or all of the following:  (i) the Company’s return on
equity, assets, capital or investment:  (ii) pre-tax or after-tax profit levels
of the Company or any Subsidiary, a division, an operating unit or a business
segment of the Company, or any combination of the foregoing; (iii) cash flow,
funds from operations or similar measure; (iv) total shareholder return;
(v) changes in the market price of the Stock; (vi) sales or market share; or
(vii) earnings per share.

 

(b)           Grant of Performance-based Awards.  With respect to each
Performance-based Award granted to a Covered Employee, the Committee shall
select, within the first 90 days of a Performance Cycle (or, if shorter, within
the maximum period allowed under Section 162(m) of the Code) the performance
criteria for such grant, and the achievement targets with respect to each
performance criterion (including a threshold level of performance below which no
amount will become payable with respect to such Award).  Each Performance-based
Award will specify the amount payable, or the formula for determining the amount
payable, upon achievement of the various applicable performance targets.  The
performance criteria established by the Committee may be (but need not be)
different for each Performance Cycle and different goals may be applicable to
Performance-based Awards to different Covered Employees.

 

(c)           Payment of Performance-based Awards.  Following the completion of
a Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the performance criteria for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-based Awards earned for the Performance Cycle.  The
Committee shall then determine the actual size of each Covered Employee’s
Performance-based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.

 

(d)           Maximum Award Payable.  The maximum Performance-based Award
payable to any one Covered Employee under the Plan for a Performance Cycle is
300,000 Shares (subject to adjustment as provided in Section 3(b) hereof).

 

SECTION 11.  DIVIDEND EQUIVALENT RIGHTS

 

(a)           Dividend Equivalent Rights.  A Dividend Equivalent Right is an
Award entitling the grantee to receive credits based on cash dividends that
would have been paid on the shares of Stock specified in the Dividend Equivalent
Right (or other award to which it relates) if such shares had been issued to and
held by the grantee.  A Dividend Equivalent Right may be granted hereunder to
any grantee as a component of another Award or as a freestanding award.  The
terms and conditions of Dividend Equivalent Rights shall be specified in the
Award agreement.

 

12

--------------------------------------------------------------------------------


 

Dividend equivalents credited to the holder of a Dividend Equivalent Right may
be paid currently or may be deemed to be reinvested in additional shares of
Stock, which may thereafter accrue additional equivalents.  Any such
reinvestment shall be at Fair Market Value on the date of reinvestment or such
other price as may then apply under a dividend reinvestment plan sponsored by
the Company, if any.  Dividend Equivalent Rights may be settled in cash or
shares of Stock or a combination thereof, in a single installment or
installments.  A Dividend Equivalent Right granted as a component of another
Award may provide that such Dividend Equivalent Right shall be settled upon
exercise, settlement, or payment of, or lapse of restrictions on, such other
award, and that such Dividend Equivalent Right shall expire or be forfeited or
annulled under the same conditions as such other award.  A Dividend Equivalent
Right granted as a component of another Award may also contain terms and
conditions different from such other award.

 

(b)           Interest Equivalents.  Any Award under this Plan that is settled
in whole or in part in cash on a deferred basis may provide in the grant for
interest equivalents to be credited with respect to such cash payment.  Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.

 

(c)           Termination.  Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 14 below, in
writing after the Award agreement is issued, a grantee’s rights in all Dividend
Equivalent Rights or interest equivalents shall automatically terminate upon the
grantee’s termination of employment (or cessation of service relationship) with
the Company and its Subsidiaries for any reason.

 

SECTION 12.  TAX WITHHOLDING

 

(a)           Payment by Grantee.  Each grantee shall, no later than the date as
of which the value of an Award or of any Stock or other amounts received
thereunder first becomes includable in the gross income of the grantee for
Federal income tax purposes, pay to the Company, or make arrangements
satisfactory to the Administrator regarding payment of, any Federal, state, or
local taxes of any kind required by law to be withheld with respect to such
income.  The Company and its Subsidiaries shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the grantee.  The Company’s obligation to deliver stock certificates to
any grantee is subject to and conditioned on tax obligations being satisfied by
the grantee.

 

(b)           Payment in Stock.  Subject to approval by the Administrator, a
grantee may elect to have the minimum required tax withholding obligation
satisfied, in whole or in part, by (i) authorizing the Company to withhold from
shares of Stock to be issued pursuant to any Award a number of shares with an
aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due, or (ii) transferring to the Company
shares of Stock owned by the grantee with an aggregate Fair Market Value (as of
the date the withholding is effected) that would satisfy the withholding amount
due.  Notwithstanding the preceding provisions of this Section 12, in the case
of Restricted Stock Awards the Company shall have the right to satisfy the
minimum required tax withholding obligation by withholding from shares of Stock
no longer subject to repurchase or forfeiture a number of shares with an

 

13

--------------------------------------------------------------------------------


 

aggregate Fair Market Value (as of the date the withholding is effected) that
would satisfy the withholding amount due.

 

SECTION 12A.  DEFERRED COMPENSATION.

 

(a)           Anything in the Plan to the contrary notwithstanding, the
following rules shall apply to 409A Awards and shall constitute further
restrictions on terms of Awards set forth elsewhere in the Plan:

 

(i)            The Administrator may permit a grantee to elect to defer an Award
or to defer any payment under an Award (each, an “Election”), only if such
Election is in writing and specifies the amount of the distribution in
settlement of the Award being deferred, as well as the time and form of the
distribution as permitted by the Plan.

 

(ii)           All Elections shall be made by the end of the grantee’s taxable
year prior to the year in which services commence for which an Award may be
granted to such grantee; provided, however, that if the Award qualifies as
“performance-based compensation” for purposes of Section 409A of the Code, and
is based on services performed over a period of at least twelve (12) months, the
Election may be made no later than six (6) months prior to the end of such
period.

 

(iii)          Elections shall continue in effect until a written election to
revoke or change such Election is received by the Company, except that a written
election to revoke or change such Election must be made prior to the last day
for making an Election determined in accordance with Section 12A(a)(ii) of the
Plan.

 

(b)           Any 409A Award which permits a subsequent Election to delay the
distribution or change the form of a distribution in settlement of such Award
shall comply with the following requirements:

 

(i)            No subsequent Election may take effect until at least twelve (12)
months after the date on which the subsequent Election is made;

 

(ii)           Each subsequent Election related to a distribution in settlement
of an Award not described in Section 12A(c)(ii),  (c)(iii), or (c)(vi) must
result in a delay of the distribution for a period of not less than five
(5) years from the date such distribution would otherwise have been made; and

 

(iii)          No subsequent Election related to a distribution pursuant to
Section 12A(c)(iv) shall be made less than twelve (12) months prior to the date
of the first scheduled payment under such distribution.

 

(c)           No distribution in settlement of a 409A Award may commence earlier
than:

 

(i)            Separation from service (as determined pursuant to Treasury
Regulations or other applicable guidance);

 

14

--------------------------------------------------------------------------------


 

(ii)           The date the grantee becomes Disabled (as defined below in
Section 12A(f));

 

(iii)          Death;

 

(iv)          A specified time (or pursuant to a fixed schedule) that is either
(i) specified by the Administrator upon the grant of an Award and set forth in
the Grant Instrument, or (ii) specified by the grantee in an Election complying
with the requirements of Section 12A(a) and/or 12A(b), as applicable;

 

(v)           To the extent provided by Treasury Regulations promulgated
pursuant to Section 409A of the Code or other applicable guidance, a change in
the ownership or effective control or the Company or in the ownership of a
substantial portion of the assets of the Company; or

 

(vi)          The occurrence of an Unforeseeable Emergency (as defined below in
Section 12A(e)).

 

(d)           Notwithstanding anything else herein to the contrary, to the
extent that a grantee is a “Specified Employee,” no distribution pursuant to
Section 12A(c)(i) in settlement of a 409A Award may be made before the date
which is six (6) months after such grantee’s date of separation from service,
or, if earlier, the date of the grantee’s death.  In the event any distribution
is delayed pursuant to the immediately previous sentence, the 409A Award will be
paid at the beginning of the seventh month following the grantee’s termination,
or, in the event of the grantee’s death during such six-month period, payment
will be made to the grantee’s beneficiary as soon as administratively possible
following receipt by the Administrator of satisfactory notice and confirmation
of the grantee’s death.

 

(e)           If a grantee establishes the occurrence of an Unforeseeable
Emergency (as defined in Section 409A of the Code) to the satisfaction of the
Administrator, the Administrator shall have the authority to provide for
distribution in settlement of all or a portion of such Award.  In such event,
the amount(s) distributed with respect to such Unforeseeable Emergency cannot
exceed the amounts necessary to satisfy such Unforeseeable Emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such hardship is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the grantee’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship). 
All distributions with respect to an Unforeseeable Emergency shall be made in a
lump sum as soon as practicable following the Administrator’s determination that
an Unforeseeable Emergency has occurred.  The occurrence of an Unforeseeable
Emergency shall be judged and determined by the Administrator.  The
Administrator’s decision with respect to whether an Unforeseeable Emergency has
occurred and the manner in which, if at all, the distribution in settlement of
an Award shall be altered or modified, shall be final, conclusive, and not
subject to approval or appeal.

 

(f)            The Administrator shall have the authority to provide in the
Grant Instrument evidencing any Award subject to Section 409A of the Code for
distribution in settlement of such

 

15

--------------------------------------------------------------------------------


 

Award in the event that the grantee becomes Disabled.  A grantee shall be
considered “Disabled” if either:

 

(i)            The grantee is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, or

 

(ii)           The grantee is, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the grantee’s employer.

 

All distributions payable by reason of a grantee becoming Disabled shall be paid
in a lump sum or in periodic installments as established by the grantee’s
Election, commencing as soon as practicable following the date the grantee
becomes Disabled.  If the grantee has made no Election with respect to
distributions upon becoming Disabled, all such distributions shall be paid in a
lump sum as soon as practicable following the date the grantee becomes Disabled.

 

(g)           If a grantee dies before complete distribution of amounts payable
upon settlement of a 409A Award, such undistributed amounts shall be distributed
to his or her beneficiary under the distribution method for death established by
the grantee’s Election as soon as administratively possible following receipt by
the Administrator of satisfactory notice and confirmation of the grantee’s
death.  If the grantee has made no Election with respect to distributions upon
death, all such distributions shall be paid in a lump sum as soon as practicable
following the date of the grantee’s death.

 

(h)           Notwithstanding anything to the contrary herein, the Administrator
shall have no authority to accelerate distributions relating to 409A Awards in
excess of the authority permitted under Treasury Regulation Section 1.409A-3(j).

 

(i)            The Administrator shall not amend or terminate and no amendment
or termination of the Plan or a Grant Instrument pursuant to Section 14 of the
Plan shall be effective with respect to 409A Awards except insofar as it
complies with the requirements of Section 409A of the Code.

 

(j)            Any substitution of a new stock right, as defined in Treasury
Regulation Section 1.409A-1(l), or assumption of an outstanding stock right
pursuant to any changes in stock described in Section 3(b) of the Plan or
pursuant to any merger and other transaction described in Section 3(d) of the
Plan and any adjustment of a stock right to reflect a stock split or a stock
dividend shall comply with the requirements of Treasury Regulation Sections
1.409A-1(b)(5)(v)(D) and (H), as applicable.

 

(k)           In the case of any Award providing for a distribution upon the
lapse of a Substantial Risk of Forfeiture, if the timing of such distribution is
not otherwise specified in the

 

16

--------------------------------------------------------------------------------


 

Plan or the Grant Instrument, the distribution shall be made on or after
January 1 and on or before March 15 of the year following the year in which the
risk of forfeiture lapsed.

 

SECTION 13.  TRANSFER, LEAVE OF ABSENCE, ETC.

 

For purposes of the Plan, the following events shall not be deemed a termination
of employment:

 

(a)           a transfer to the employment of the Company from a Subsidiary or
from the Company to a Subsidiary, or from one Subsidiary to another; or

 

(b)           an approved leave of absence for military service or sickness, or
for any other purpose approved by the Company, if the employee’s right to
re-employment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the
Administrator otherwise so provides in writing.

 

SECTION 14.  AMENDMENTS AND TERMINATION

 

Subject to Section 12A(i) of the Plan, the Board may, at any time, amend or
discontinue the Plan and the Administrator may, at any time, amend or cancel any
outstanding Award for the purpose of satisfying changes in law or for any other
lawful purpose, but no such action shall adversely affect rights under any
outstanding Award without the holder’s consent.  Except as provided in
Section 3(b) or 3(c), in no event may the Administrator exercise its discretion
to reduce the exercise price of outstanding Stock Options or effect repricing
through cancellation and re-grants.  Any material Plan amendments (other than
amendments that curtail the scope of the Plan), including any Plan amendments
that (i) increase the number of shares reserved for issuance under the Plan,
(ii) expand the type of Awards available, materially expand the eligibility to
participate or materially extend the term of the Plan, or (iii) materially
change the method of determining Fair Market Value, shall be subject to approval
by the Company stockholders entitled to vote at a meeting of stockholders.  In
addition, to the extent determined by the Administrator to be required by the
Code to ensure that Incentive Stock Options granted under the Plan are qualified
under Section 422 of the Code or to ensure that compensation earned under Awards
qualifies as performance-based compensation under Section 162(m) of the Code,
Plan amendments shall be subject to approval by the Company stockholders
entitled to vote at a meeting of stockholders.  Nothing in this Section 14 shall
limit the Administrator’s authority to take any action permitted pursuant to
Section 3(c).

 

SECTION 15.  STATUS OF PLAN

 

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards.  In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s

 

17

--------------------------------------------------------------------------------


 

obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

 

SECTION 16.  GENERAL PROVISIONS

 

(a)           No Distribution; Compliance with Legal Requirements.  The
Administrator may require each person acquiring Stock pursuant to an Award to
represent to and agree with the Company in writing that such person is acquiring
the shares without a view to distribution thereof.

 

No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied.  The Administrator may require the placing of such stop-orders
and restrictive legends on certificates for Stock and Awards as it deems
appropriate.

 

(b)           Delivery of Stock Certificates.  Stock certificates to grantees
under this Plan shall be deemed delivered for all purposes when the Company or a
stock transfer agent of the Company shall have mailed such certificates in the
United States mail, addressed to the grantee, at the grantee’s last known
address on file with the Company.

 

(c)           Other Compensation Arrangements; No Employment Rights.  Nothing
contained in this Plan shall prevent the Board from adopting other or additional
compensation arrangements, including trusts, and such arrangements may be either
generally applicable or applicable only in specific cases.  The adoption of this
Plan and the grant of Awards do not confer upon any employee any right to
continued employment with the Company or any Subsidiary.

 

(d)           Trading Policy Restrictions.  Option exercises and other Awards
under the Plan shall be subject to such Company’s insider trading policy and
procedures, as in effect from time to time.

 

(e)           Designation of Beneficiary.  Each grantee to whom an Award has
been made under the Plan may designate a beneficiary or beneficiaries to
exercise any Award or receive any payment under any Award payable on or after
the grantee’s death.  Any such designation shall be on a form provided for that
purpose by the Administrator and shall not be effective until received by the
Administrator.  If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate.

 

SECTION 17.  EFFECTIVE DATE OF PLAN

 

This Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present. 
Subject to such approval by the stockholders and to the requirement that no
Stock may be issued hereunder prior to such approval, Stock Options and other
Awards may be granted hereunder on and after adoption of

 

18

--------------------------------------------------------------------------------


 

this Plan by the Board.  No grants of Stock Options and other Awards may be made
hereunder after February 9, 2014.

 

SECTION 18.  GOVERNING LAW

 

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Delaware, applied without
regard to conflict of law principles.

 

DATE APPROVED BY BOARD OF DIRECTORS:  February 10, 2004

 

DATE APPROVED BY STOCKHOLDERS:  May 5, 2004

 

DATE AMENDMENT TO SECTION 12 APPROVED BY BOARD OF DIRECTORS:  July 31, 2007

 

DATE ON WHICH AMENDED AND RESTATED PLAN APPROVED BY BOARD OF DIRECTORS: 
November 1, 2010

 

19

--------------------------------------------------------------------------------
